      Case 1:18-cv-02223-GBD-SN Document 215 Filed 10/30/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 JOEL RICH AND MARY RICH,

                 Plaintiffs,

                          v.                              Civil Action No. 1:18-cv-02223 (GBD)
 FOX NEWS NETWORK, LLC, MALIA
 ZIMMERMAN, AND ED BUTOWSKY,

                 Defendants.



                         NOTICE OF WITHDRAWAL OF COUNSEL

PLEASE TAKE NOTICE that I, Katherine A. Petti, am hereby withdrawing as counsel of record

with Williams & Connolly in this matter. The remaining counsel of record from Williams &

Connolly will remain counsel of record in this matter. This withdrawal is not intended to, nor

will it, to the best of my knowledge, information, and belief, cause any delay or prejudice in this

action.



                                                     Respectfully submitted,

Dated: October 30, 2020

                                                     s/    Katherine A. Petti

                                                     Joseph M. Terry
                                                     Stephen J. Fuzesi
                                                     Katherine Moran Meeks
                                                     Katherine A. Petti
                                                     WILLIAMS & CONNOLLY LLP
                                                     725 Twelfth Street, N.W.
                                                     Washington, D.C. 20005
                                                     Tel: (202) 434-5000
                                                     Fax: (202) 434-5029
                                                     jterry@wc.com
                                                     sfuzesi@wc.com
Case 1:18-cv-02223-GBD-SN Document 215 Filed 10/30/20 Page 2 of 3




                                    kmeeks@wc.com
                                    kpetti@wc.com

                                    650 Fifth Avenue, Suite 1500
                                    New York, NY 10019

                                    Attorneys for Defendant Fox News Network,
                                    LLC




                                2
      Case 1:18-cv-02223-GBD-SN Document 215 Filed 10/30/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2020, I caused the foregoing to be served on counsel
of record via the Court’s ECF System.

                                                     s/ Katherine A. Petti
                                                     Katherine A. Petti




                                                3
